Exhibit 10.9

 

EXECUTION COPY

 

COLLATERAL ASSIGNMENT OF RIGHTS
UNDER PURCHASE AGREEMENT

 

THIS COLLATERAL ASSIGNMENT OF RIGHTS UNDER PURCHASE AGREEMENT (this “Collateral
Assignment”) has been executed and delivered as of August 20, 2008, by EMRISE
CORPORATION, a Delaware corporation (the “Borrower”), and EMRISE ELECTRONICS
CORPORATION, a New Jersey corporation (“Buyer”, and together with Borrower, the
“Credit Parties”), in favor of GVEC RESOURCE IV INC., a company organized under
the laws of the British Virgin Islands, as Agent under the Credit Agreement
described below (“Agent”), in light of the following facts:

 

Fact One:  Charles S. Brand (“Brand”), Thomas P.M. Couse (“Couse”), Joanne Couse
(“J. Couse”) and Michael Gaffney (“Gaffney” and collectively with Couse and J.
Couse, “Company Sellers” and collectively with Couse, J. Couse and Brand,
“Sellers”), Advanced Control Components, Inc., a New Jersey corporation (the
“Company”), and Custom Components, Inc., a New Jersey corporation (“Parent”), on
the one hand, and Buyer, on the other, have entered into that certain Stock
Purchase Agreement, dated as of May 23, 2008 (the “Purchase Agreement”),
pursuant to which Buyer purchased and Company Sellers sold the Company Shares
(as defined in the Purchase Agreement), and Buyer purchased and Brand sold the
Parent Shares (as defined in the Purchase Agreement), all as set forth in the
Purchase Agreement (collectively, the “Purchased Stock”).

 

Fact Two:  Reference is made to that certain Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, including all
schedules thereto, the “Credit Agreement”), dated as November 30, 2007, by and
among the Borrower, Buyer, other Subsidiaries of Borrower, the lenders party
thereto as “Lenders” (“Lenders”) and Agent.

 

Fact Three:  Agent has agreed to act as agent for the benefit of the Lender
Group in connection with the transactions contemplated by this Agreement and the
Credit Agreement.

 

Fact Four: Agent has required, as a condition precedent to permitting Borrower
to consider the transaction contemplated by the Purchase Agreement to be a
Permitted Acquisition (as defined in the Credit Agreement), that the Credit
Parties assign to Agent, for the benefit of the Lender Group, the Credit
Parties’ rights and remedies with respect to the Purchase Agreement, in
accordance with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the facts set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Credit Parties and Agent hereby agree as follows:

 

1.             Any capitalized term in this Collateral Assignment which is
defined in the Credit Agreement shall have the definition contained in the
Credit Agreement, unless separately defined herein.

 

2.             As additional security for the Obligations, the Credit Parties
hereby collaterally assign and grant a security interest to Agent, for the
benefit of the Lender Group, in all of the Credit Parties’ rights, remedies,
privileges and claims with respect to the Purchase Agreement, the agreements to
be entered between any of the Credit Parties and any of the Sellers and the
instruments to be executed by any of the Sellers for the benefit of any of the
Credit Parties in connection therewith (collectively, the “SPA Documents”),
including but not limited to: (i) guaranties, (ii) any right that any of the
Credit Parties may have to indemnification from any of the Sellers, including,
without limitation, pursuant to Sections 10.2 and 10.3 of the Purchase
Agreement; (iii) rights and remedies with respect to any breach by any of the
Sellers of any of their representations,

 

1

--------------------------------------------------------------------------------


 

warranties, and covenants thereunder, including any non-competition covenants;
and (iv) any rights to payment from any of the Sellers (all of the foregoing
collectively referred to as the “Rights and Remedies”).

 

3.             Prior to the occurrence of an Event of Default under the Loan
Documents, the Credit Parties will enforce all Rights and Remedies diligently
and in good faith.

 

4.             Effective from and after the occurrence of an Event of Default
under the Loan Documents, and until such Event of Default is cured or waived,
each of the Credit Parties hereby irrevocably authorizes and empowers Agent in
Agent’s sole discretion, to assert, as Agent may deem proper, either directly or
on behalf of the Credit Parties, any of the Rights and Remedies which the Credit
Parties may from time to time have against any of the Sellers.

 

5.             Regardless of the existence of an Event of Default, Agent is
irrevocably assigned the immediate right to receive directly from the Sellers
any and all payments, proceeds, monies, damages and awards arising from the
Rights and Remedies.  The Credit Parties hereby consent to Agent’s issuance of
irrevocable instructions to the Sellers to remit any and all payments, proceeds,
monies, damages and awards directly to Agent for application of same on account
of the Obligations pursuant to the terms of the Loan Documents.

 

6.             Each of the Credit Parties hereby irrevocably makes, constitutes,
and appoints Agent (and all officers, employees, or agents designated by Agent)
as its true and lawful attorney (and agent-in-fact) for the purposes of enabling
Agent or its agent, upon the occurrence and during the continuance of an Event
of Default, to assert and collect such claims and to apply such monies in the
manner set forth hereinabove.

 

7.             The Credit Parties shall keep Agent informed of all material
circumstances bearing upon the Rights and Remedies, and, effective from and
after the occurrence of an Event of Default and until such Event of Default is
cured or waived, the Credit Parties shall not waive, amend, alter or modify any
of the material Rights and Remedies without prior written consent of Agent.

 

8.             This Collateral Assignment shall continue in effect until the
Obligations have been indefeasibly paid and discharged in full and all
Commitments terminated.

 

9.             Notwithstanding the foregoing, each of the Credit Parties
expressly acknowledges and agrees that it shall remain liable under the SPA
Documents to observe and perform all of the conditions and obligations in the
SPA Documents which each of the Credit Parties is bound to observe and perform,
and that neither this Collateral Assignment, nor any action taken pursuant
hereto, shall cause Agent to be under any obligation or liability in any respect
whatsoever to any observance or performance of any of the representations,
warranties, conditions, covenants, agreements or terms of any of the SPA
Documents.

 

10.           This Collateral Assignment may be executed in any number of
counterparts, each of which, when executed and delivered, shall be deemed to be
an original.  All of such counterparts, taken together, shall constitute but one
and the same agreement.  This Collateral Assignment shall become effective upon
the execution of a counterpart of this Collateral Assignment by each of the
parties hereto.

 

11.           THE VALIDITY OF THIS AGREEMENT, AND THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT THEREOF, AND THE RIGHTS OF THE PARTIES THERETO,
SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.

 

12.           THE PARTIES TO THIS AGREEMENT AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS COLLATERAL ASSIGNMENT SHALL

 

2

--------------------------------------------------------------------------------


 

BE TRIED AND LITIGATED ONLY IN THE STATE OF CALIFORNIA AND FEDERAL COURTS
LOCATED IN THE CENTRAL DISTRICT, STATE OF CALIFORNIA.

 

13.           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF AGENT
AND CREDIT PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH
RESPECT TO THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR
INCIDENTAL TO, THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS
AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE.  AGENT AND CREDIT PARTIES, TO THE EXTENT THEY MAY LEGALLY DO
SO, HEREBY AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO
THE WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

 

[Signature page(s) to follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Collateral Assignment has been executed and delivered
as of the date first set forth above.

 

 

CREDIT PARTIES:

EMRISE CORPORATION,
a Delaware corporation   

 

 

 

By:

/s/ Carmine T. Oliva

 

 

 

Name:   Carmine T. Oliva

 

 

 

Title:     Chief Executive Officer

 

 

 

 

 

EMRISE ELECTRONICS CORPORATION,
a New Jersey corporation

 

 

 

By:

/s/ Carmine T. Oliva

 

 

 

Name:   Carmine T. Oliva

 

 

 

Title:     Chief Executive Officer

 

 

 

 

AGENT:

GVEC RESOURCE IV, INC.

 

 

 

 

 

By:

/s/ Robert Anderson

 

 

 

Name:

Robert Anderson

 

 

 

Title:

President, Chief Operating Officer

 

 

 

 

 

 

By:

/s/ Wilbur Quon

 

 

 

Name:

Wilbur Quon

 

 

 

Title:

Chief Financial Officer

 

[Signature Page to

Collateral Assignment Of Rights]

 

--------------------------------------------------------------------------------